Citation Nr: 0507968	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  00-15 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether there was clear and unmistakable error in an 
April 29, 1994, rating decision which denied the claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an earlier effective date than October 15, 
1999, for the grant of service-connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from August 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, which essentially reopened the 
veteran's previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD), and 
granted the claim on the merits, evaluating the service-
connected PTSD as 100 percent disabling effective October 15, 
1999 (the date of the veteran's reopened claim); and on 
appeal of a March 2004 rating decision issued by the RO, 
which determined that there was no clear and unmistakable 
error in the April 1994 decision that denied entitlement to 
service connection for PTSD.

In October 2000, the veteran withdrew his request for a Board 
hearing.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.702 (2004).

The Board remanded the appeal to the Appeals Management 
Center (AMC) in April 2001 and it has now have been returned 
to the Board.


FINDINGS OF FACT

1.  The April 29, 1994, rating decision, which denied 
entitlement to service connection for PTSD did not contain an 
outcome determinative error.

3.  The April 29, 1994, rating decision is final.

4.  The veteran's re-opened claim of entitlement to service 
connection for PTSD was received on October 15, 1999.



CONCLUSIONS OF LAW

1.  The April 29, 1994, rating decision, which denied the 
veteran's claim of entitlement to service connection for PTSD 
is not the product of clear and unmistakable error (CUE).  
38 U.S.C.A.§ 5109A (West 2004); 38 C.F.R. § 3.105(a) (2004).

2.  The April 1994 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

3.  The criteria for an effective date prior to October 15, 
1999, for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5109A, 5110 (West 2002); 38 C.F.R. 
§§ 3.105, 3.156, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (hereinafter "the 
VCAA") and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).

The duties to notify and assist imposed by the VCAA are not 
applicable to allegations of CUE in RO decisions.  Parker v. 
Principi, 15 Vet. App. 407 (2002).  Nonetheless, the veteran 
has been notified of the laws and regulations governing CUE 
claims and reasons for the denial of the claims, and all 
relevant evidence has been associated with the record, the 
duties to notify and assist have been met.  

With regard to the effective date claim, the veteran and his 
representative were provided with a copy of the currently 
appealed rating decision, the Board's April 2001 remand, a 
statement of the case, and supplemental statements of the 
case.  These documents provided them with notice of the law 
and governing regulations as well as the reasons for the 
determinations made regarding his earlier effective date 
claim.  These documents served to inform them as to what 
evidence was needed to substantiate the claim.  

The Board remanded this claim to the AMC in April 2001, in 
part, for the issuance of VCAA notice to the veteran and his 
service representative.  The AMC provided this VCAA notice to 
the veteran and his service representative in December 2003.  
By way of these documents, they were specifically informed of 
what the evidence needed to show to substantiate the claim, 
of who was responsible for obtaining what evidence, and to 
submit relevant evidence in the veteran's possession.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to the initial adverse decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The 
Court went on to say, however, that "there is no 
nullification or voiding requirement [of RO decisions issued 
prior to VCAA notice] either explicit or implicit in this 
decision."  Id.

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  If he had submitted additional evidence 
substantiating his claim, he would have received the same 
benefit as if he had submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran, including his service medical records and post-
service VA and private medical records.  There are no 
reported records that are not part of the claims folder.

As part of the duty to assist under the VCAA, VA is obliged 
to provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability; the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  In this case, 
the decision turns on the finality of earlier rating 
decisions and the dates of claims. Therefore, an examination 
is not required.

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law.  
There is no reasonable possibility that further assistance 
would aid the veteran in substantiating his claim.  
38 U.S.C.A. § 5103(A)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); and Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002).



Factual Background

The RO denied the veteran's original service connection claim 
for PTSD (which it characterized as a nervous condition, to 
include PTSD) by rating decision dated April 29, 1994.  In 
this decision, the RO noted that it had reviewed the 
veteran's service medical records, his service personnel 
records, and his VA outpatient treatment records dated 
between December 1984 and September 1993.  When the RO issued 
this decision to the veteran and his service representative, 
it included a copy of VA Form 4107, listing the veteran's 
procedural and appellate rights.  As this decision was not 
appealed, it became final.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2003).

No communication was received from the veteran until October 
15, 1999, when he again filed a claim of entitlement to 
service connection for PTSD.  In April 2000, the RO 
essentially reopened the veteran's previously denied service 
connection claim for PTSD and granted this claim on the 
merits.  The RO also assigned a 100 percent rating for 
service-connected PTSD effective October 15, 1999.

The veteran contends that the grant of service connection for 
PTSD should be effective in September 1993, the date that he 
filed his initial service connection claim.  Because the RO 
ultimately granted this claim, the veteran maintains that it 
should have been assigned the earlier effective date.

He specifically contends that the April 1994 rating decision 
was erroneous because the RO failed to consider VA outpatient 
treatment records dated in September 1993 which, according to 
the veteran, show that he had PTSD then and now.  

Essentially, the veteran maintains that the April 1994 rating 
decision should be set aside on the basis of clear and 
unmistakable error.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 
3.105.  The RO considered this question in statements of the 
case issued to the veteran and his service representative in 
March and August 2004.

The veteran also contends that there was clear and 
unmistakable error (CUE) in the March 2004 rating decision.  
In this decision, the RO concluded that the failure to assign 
an effective date earlier than October 15, 1999, for the 
grant of service connection for PTSD did not constitute CUE.  

In statements submitted in December 2004 and February 2005, 
the veteran, by and through his service representative, 
asserted that the failure to assign an earlier effective date 
than October 15, 1999, for service-connected PTSD constituted 
CUE in the March 2004 rating decision.


Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for an increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2004).  

For disability compensation stemming from direct service 
connection, the effective date will be the day following 
separation from active service or date entitlement arose if 
claim is received within 1 year of separation from active 
service; otherwise, the effective date is the date of receipt 
of the veteran's claim or the date that entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2004).

Where an allowance is premised on new and material evidence 
received after a final decision, as in this case, the 
effective date is the latter of the date of receipt of the 
reopened claim or the date entitlement arose.  38 C.F.R. § 
3.400(q) (2004).

The Court has established a three-part test, each of which 
must be met before clear and unmistakable error is 
established:

(1) the correct facts, as they were known at the 
time, were not before the adjudicator (i.e. more 
than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were 
incorrectly applied, (2) the error must be 
"undebatable" and of the sort "which had it not 
been made, would have manifestly changed the 
outcome at the time it was made," and (3) a 
determination that there was CUE [clear and 
unmistakable error] must be based on the record and 
law that existed at the time of the prior 
adjudication in question.
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting in part 
Russell v. Principi, 3 Vet. App. 310 (1992)).  

In Caffrey v. Brown, 6 Vet. App. 377 (1994), the Court held 
that VA's failure to comply with the duty to assist veterans 
in the development of their claims could never constitute 
clear and unmistakable error. The Court concluded that such a 
failure only creates an incomplete record but not an 
inaccurate one.  Caffrey, 6 Vet. App. at 383.

More recently, the United States Court of Appeals for the 
Federal Circuit has held that, in order to constitute CUE, 
the error must be of a type that is outcome determinative.  
Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999).

As an initial step, a claimant asserting clear and 
unmistakable error must specify the error.  It is not enough 
to merely assert that there was clear and unmistakable error, 
to make broad-brush allegations of such error, or to assert 
that the evidence was improperly weighed and evaluated.  
Rather, the claim must be raised with some degree of 
specificity.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

In this case, the veteran essentially contends that the RO 
failed to consider evidence that he was diagnosed with PTSD 
in September 1993, and that this evidence triggered the RO's 
duty to afford him an examination.  

A review of the evidence that was before the RO in April 1994 
shows that, on VA outpatient treatment on September 15, 1993, 
the VA clinical psychologist stated that the veteran 
"exhibits currently signs of PTSD including flashback, 
hypervigilance, [and] withdrawn behavior."  There also is a 
VA outpatient psychology treatment note dated July 19, 1990, 
where a medical doctor reports an assessment of "rule-out 
PTSD."  

Neither of these cited VA treatment records, nor any of the 
other medical records that were before the RO in April 1994, 
contain a diagnosis, assessment or impression of PTSD.  The 
RO specifically noted the September 15, 1993 report in its 
April 1994 rating decision, but correctly noted that the 
report did not contain a diagnosis of PTSD.  Because the 
report was noted in the rating decision, it cannot be held 
that the RO committed CUE by failing to consider that 
evidence.

The veteran further asserts that, based on the purported 
diagnosis of PTSD in 1993, he was entitled to VA psychiatric 
examination prior to the April 1994 rating decision.  
However, this allegation boils down to a claim that the RO 
failed in its duty to assist by failing to insure that he 
received a VA examination.  A failure in the duty to assist 
cannot constitute clear and unmistakable error.  See Caffrey, 
supra.

In the absence of clear and unmistakable error, the April 
1994 decision is final.

Since the April 1994 rating decision is final, the claim upon 
which that decision was based cannot serve as the basis for 
assignment of an effective date for a subsequent award of 
service connection.  Lalonde v. West, 12 Vet. App. 377 
(1999).  

The veteran's subsequent claim of entitlement to service 
connection for PTSD was received by the RO on October 15, 
1999.  

As noted above, the effective date for a benefit granted on 
the basis of a reopened claim is the latter of the date of 
the reopened claim, or the date of the new and material 
evidence.  Since the reopened claim was received on October 
15, 1999, there is no basis of assigning an effective date 
prior to that date. 

The Board, thus, finds no basis for assignment of an 
effective date earlier than October 15, 1999, for the grant 
of service-connection for PTSD.



ORDER

The April 29, 1994, rating decision which denied the claim of 
entitlement to service connection for PTSD is not the product 
of clear and unmistakable error.

An effective date earlier than October 15, 1999, for service-
connected PTSD is denied.

The claim that clear and unmistakable error occurred in a 
March 12, 2004, rating decision is dismissed.

	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


